Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 1 of 6            PageID #: 272



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DAN BUNKERING (AMERICA), INC,


VERSUS                                       CASE NO. 1:19-cv-00413-WS-B


EPIC HEDRON in rem
EPIC DIVING & MARINE SERVICES
LLC, in personam
EPIC COMPANIES, LLC in personam


                 VERIFIED FIRST AMENDED AND SUPPLEMENTAL
                         COMPLAINT IN INTERVENTION

       This Verified First Amended and Supplemental Complaint of plaintiff-in-

intervention, Versabar, Inc. (“Versabar”), against D/B EPIC HEDRON, her engines,

tackle, and appurtenances, in rem, in causes of breach of maritime contract and

foreclosure of maritime liens, respectfully represents as follows:

                                       Jurisdiction

                                            1.

       This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333,

Rule 9 (h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act,

46 U.S.C. §31301, et seq. Versabar is entitled to intervene as of right according to Rule

24(a) of the Federal Rules of Civil Procedure.

                                         Parties

                                            2.

       Plaintiff-Intervenor, Versabar, is a corporation organized and existing under the

laws of the State of Louisiana. Its principal place of business is in Plaquemines Parish,
Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 2 of 6            PageID #: 273



Louisiana. Versabar owns and operates a very specialized heavy lift equipment and

rigging rental business and it furnished pre-arrest necessaries to the vessel now within

this District.

                                                3.

        D/B EPIC HEDRON (hereinafter the “HEDRON”) is a 146-meter long steel hulled

derrick barge registered in Vanatu that is now or will be during this action within this

District and the jurisdiction of this Court.

                                               Facts

                                                4.

        At the request of Ranger Offshore, Inc. (“RANGER”) and/or the owner or

charterer of the HEDRON or its authorized agent, Versabar provided necessaries

(shackles, rigging, fabrication, testing and related services) to the HEDRON during the

period of October 12, 2018 through November 26, 2018. Copies of Versabar’s invoice,

in the total principal amount of $74,124.26, is attached and incorporated as Exhibit A.

Versabar reserves the right to amend and supplement its claim to include additional

ongoing and accruing unpaid invoiced amounts pertaining to the HEDRON.

                                                5.

        At the request of Epic Companies LLC (“EPIC”), owner and/or charterer and/or

operator of the HEDRON, Versabar provided additional necessaries (shackles, rigging,

fabrication, testing and related services) to the HEDRON during the period of June 28,

2019 through July 9, 2019. Copies of Versabar’s invoice, in the total principal amount of

$40,039.36, is attached and incorporated as Exhibit B. Versabar reserves the right to
Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 3 of 6           PageID #: 274



amend and supplement its claim to include additional ongoing and accruing unpaid

invoiced amounts pertaining to the HEDRON.

                                             6.

       The pre-arrest goods and services provided by Versabar to the HEDRON were

necessary for the operations of the vessel in its ordinary trade, and have a fair market

value in the total principal amount of $114,163.62 as well further amounts of additional

invoices that have been, or may become issued, for services rendered to the HEDRON

(exclusive of interest, costs, and attorney’s fees), none of which has been paid despite

amicable demand.

                                             7.

       RANGER and EPIC have both failed to make payments to Versabar for such

goods and services.

                                             8.

       As shown by the attached Verifying Affidavit, the foregoing allegations are true

and correct and within the admiralty jurisdiction of this Court.

                                             9.

       Pursuant to the general maritime law and the Federal Maritime Lien Act,

Versabar has one or more maritime liens against the HEDRON totaling $114,163.62,

plus pre-judgment and post-judgment interest, costs, attorney’s fees, and collection

expenses. Versabar reserves the right to amend and supplement its claim to include

additional ongoing and accruing unpaid invoiced amounts pertaining to the HEDRON.
Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 4 of 6              PageID #: 275



                                           10.

       Pursuant to the provisions of the Federal Maritime Lien Act, Versabar is entitled

to have this Court recognize its lien(s) against the HEDRON and is entitled additionally

to judgment against the vessel in the full amount of its claims, plus interest, costs and

attorney’s fees.

                                           11.

       As a result of RANGER’s and EPIC’s refusal to pay Versabar the sums owed as

aforementioned, Versabar is entitled to judgment against the HEDRON in the amount of

its claims, plus attorney’s fees, interest and costs; her engines, tackle and apparel, and

to have the HEDRON seized and sold by the United States Marshal or other person

authorized by the Court to satisfy these claims and said liens asserted herein by

Versabar. Versabar further avers that it is entitled to the first monies received from said

seizure and sale following satisfaction of the expenses of the legal administration of the

vessel while in custodia legis.

                                           12.

       Versabar reserves the right to amend and supplement this First Amended and

Supplemental Complaint in Intervention to incorporate claims for any additional sums

that may be owed by Epic Companies, LLC and/or which may give rise to further

maritime liens against the EPIC HEDRON.

       WHEREFORE, Intervenor, Versabar, Inc., prays that citation be issued and

served upon the D/B EPIC HEDRON, her engines, tackle and apparel, in the form and

manner prescribed by law and that, all persons claiming interest in said vessel may be

cited to appear and answer the matters aforesaid, and that, after due proceedings are
Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 5 of 6           PageID #: 276



had, judgment be entered against the D/B EPIC HEDRON and in favor of Versabar, Inc.

in the sum of $ 114,163.62, plus interest, costs and attorney’s fees.

      Versabar, Inc., further prays that the D/B EPIC HEDRON, her engines, tackle

and apparel, be seized, condemned and sold to pay such sums and all additional sums

that may become due, and for such other general and equitable relief as this Honorable

Court deems proper.

                                         Respectfully submitted:

                                         s/Donald C. Radcliff
                                         DONALD C. RADCLIFF (Bar #RADCD1662)
                                         Brady Radcliff & Brown, LLP
                                         61 Saint Joseph Street
                                         Mobile, AL 36602
                                         Telephone: 254-405-0077
                                         Email: dradcliff@brblawyers.com


                                                -and-

                                         ANDRÉ J. MOULEDOUX (LA Bar#9778)
                                         TREVOR M. CUTAIAR (LA Bar #33082)
                                         Mouledoux, Bland, Legrand & Brackett
                                         701 Poydras Street, Suite 4150
                                         New Orleans, LA 70139
                                         Telephone: 504-595-3000
                                         Facsimile:    504-522-2121
                                         E-Mail:       amouledoux@mblb.com
                                                       tcutaiar@mblb.com
                                         Attorneys for Intervenor, Versabar, Inc.
Case 1:19-cv-00413-WS-B Document 41 Filed 08/13/19 Page 6 of 6              PageID #: 277



                              CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2019, I electronically filed the foregoing with
the Clerk of Court by using CM/ECF system which will send a notice of electronic filing
to all CM/ECF participants.

        I further certify that I mailed the foregoing document and the notice of electronic
filing by first class mail to the following non-CM/ECF participants: None.


                                          s/Donald C. Radcliff
